      Case 2:16-cv-02631-GEB-AC Document 8 Filed 02/24/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARIA D. PADILLA,                                 No. 2:16-cv-02631-GEB-AC
12                        Plaintiff,
13            v.                                        ORDER
14    UNITED STATES PATENT OFFICE,
15                        Defendant.
16

17          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). It has come to the court’s attention that

19   plaintiff has been e-mailing the courtroom deputy with legal questions. Plaintiff’s case was

20   closed over three years ago, on July 27, 2017. ECF No. 6.

21          Plaintiff is advised that the courtroom deputy cannot answer legal questions or questions

22   about filing, and such communications will be disregarded. Plaintiff is further advised that

23   documents filed by plaintiff since the closing date will be disregarded and no orders will issue in

24   response to future filings.

25   DATED: February 23, 2021

26

27

28
                                                       1
